James C. Smith, J.
—Motion under section 160 of the Code,- to require parts of the complaint to be made definite and certain. ^Such a motion is a substitute for a special demurrer for want of form, and the moving papers should point out wherein the alleged defect consists. The motion papers in this case being defective in that respect, the motion is denied, but without costs (as the question is new), and with leave to renew it at the next special term, and time to answer is extended till that term. Ordered accordingly.